Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (“Agreement”) is effective as of the 26th day of June,
2015 (the “Effective Date”), between Global Power Equipment Group Inc. (the
“Company”) and Terence J. Cryan (“Executive”).   In consideration of the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.                                      Employment.  The Company shall employ
Executive, and Executive accepts employment with the Company, upon the terms and
subject to the conditions set forth in this Agreement, for the period beginning
on the Effective Date and ending on the earlier of (a) the Date of Termination
(as defined in Section 4(e) of this Agreement), or (b) June 1, 2017 (the
“Term”).  Unless terminated prior to that date, the Term shall be automatically
renewed for successive one-year periods on the terms and subject to the
conditions of this Agreement (including, without limitation, Sections 8, 9 and
10 hereof), commencing on June 1, 2017, and on each June 1st thereafter, unless
either the Company or Executive gives the other party written notice (in
accordance with Section 14 hereof), at least 90 calendar days prior to the end
of such initial or extended Term, of its or his intention not to renew this
Agreement or the employment of Executive.  For purposes of this Agreement, any
reference to the “Term” of this Agreement shall include the original term and
any extension thereof.

 

2.                                      Position and Duties; Location.

 

(a)                                 Position and Duties.  During the Term,
Executive shall be employed by the Company as President and Chief Executive
Officer.  Executive shall report solely to the Board of Directors of the Company
(the “Board”) and shall have such duties, responsibilities and authorities as
are customarily associated with his position (including, but not limited to, the
general management of the affairs of the Company) and such additional duties and
responsibilities consistent with his positions as may, from time to time, be
properly and lawfully assigned to him.

 

(b)                                 Board Service.  During the Term, the Company
shall cause the Nominating and Corporate Governance Committee of the Board (the
“Nominating Committee”) to nominate Executive to serve as a member of the Board
each year Executive’s term of Board service is to be slated for reelection to
the Board. If, during the Term, the Company’s stockholders vote in favor of the
Nominating Committee’s nomination of Executive to serve as a member of the
Board, Executive agrees to serve in such capacity and also agrees that any such
Board service shall be without additional compensation.

 

(c)                                  Engaging in Other Activities.  During the
Term, Executive shall devote substantially all of his business time, energies
and talents to serving as President and Chief Executive Officer of the Company,
and shall perform his duties conscientiously and faithfully, subject to the
reasonable and lawful directions of the Board and in accordance with the
policies, rules and decisions adopted from time to time by the Company and the
Board.  During the Term, it shall not be a violation of this Agreement for
Executive, subject to the requirements of Sections 8, 9 and 10 hereof, to
(i) serve on civic or charitable boards, (ii) with the consent of the Board,
which consent shall not be unreasonably withheld, serve on corporate boards
unrelated

 

--------------------------------------------------------------------------------


 

to the Company (and retain all compensation in whatever form for such service),
(iii) deliver lectures and fulfill speaking engagements, and (iv) manage
personal investments, so long as such activities (individually or in the
aggregate) do not significantly interfere with the performance of Executive’s
responsibilities as set forth in Sections 2(a) or 2(b) of this Agreement or
Executive’s fiduciary duties to the Company.

 

(d)                                 Location.  Executive shall perform his
duties and responsibilities hereunder principally at the Company’s corporate
headquarters, which currently is in Irving, Texas; provided that Executive may
be required under reasonable business circumstances to travel outside of such
location in connection with performing his duties under this Agreement.

 

(e)                                  Affiliates.  Executive agrees to serve,
without additional compensation, as an officer and director of each of the other
members of the Company’s affiliates, as determined by the Board, provided that
such service is covered by Section 3(h) of this Agreement.  As used in this
Agreement, the term “affiliate” shall mean any entity controlled by,
controlling, or under common control with, the Company.

 

(f)                                   Stock Ownership Guidelines.  Executive
acknowledges and agrees to comply with the Company’s stock ownership guidelines
for the Chief Executive Officer position, as the same may be amended from time
to time.

 

(g)                                  Compensation Recovery Policy. Executive
agrees to execute the Compensation Recovery Policy Acknowledgement and Agreement
attached as Exhibit A to this Agreement.  Executive acknowledges that,
notwithstanding any provision of this Agreement to the contrary, any incentive
compensation or performance-based compensation paid or payable to Executive
hereunder shall be subject to repayment or recoupment obligations arising under
applicable law or the Company’s Compensation Recovery Policy, as the same may be
amended from time to time.

 

3.                                      Compensation and Benefits.

 

(a)                                 Base Salary. During the Term, the Company
shall pay Executive an annualized base salary (“Annual Base Salary”) at a rate
of $675,000 U.S., effective retroactively to June 1, 2015, and payable in
regular installments in accordance with the Company’s normal payroll practices. 
During the Term, the Annual Base Salary shall be reviewed by the Board at such
time as the salaries of other senior executives of the Company are reviewed
generally.  The Annual Base Salary shall not be reduced other than in connection
with an across-the-board salary reduction which applies in a comparable manner
to other senior executives of the Company.  If so increased or reduced, then
such adjusted salary will thereafter be the Annual Base Salary for all purposes
under this Agreement.

 

(b)                                 Signing Bonus.   Within 30 business days
after the Effective Date, Executive shall be paid a cash bonus of $212,300 (the
“Signing Bonus”).  If Executive voluntarily terminates his employment without
Good Reason, in either case prior to the filing of the Company’s Annual Report
on Form 10-K for the 2015 fiscal year, then Executive shall be obligated to
repay the Signing Bonus to the Company within 10 business days after Executive’s
Date of Termination.   To the extent permitted by applicable law and
Section 409A of the

 

2

--------------------------------------------------------------------------------


 

Internal Revenue Code of 1986, as amended (“Section 409A”), the Company may
offset any amounts owed pursuant to this Section 3(b) against any amounts
payable to Executive by the Company or its affiliates at the time that any such
repayment is due and owing.  The terms Cause, Disability, Good Reason and Date
of Termination shall have the meaning provided in Section 4 of this Agreement.

 

(c)                                  Annual Incentive.  For each fiscal year
during the Term, Executive shall be eligible to participate in the Company’s
Short-Term Incentive Plan, or any successor plan (the “STIP”), under terms and
conditions no less favorable than other senior executives of the Company;
provided that Executive’s “target” short-term incentive  opportunity shall not
be less than 80% of his Annual Base Salary (the “Target STI”), with a minimum
and maximum of 40% and 200% of his Annual Base Salary, respectively (or such
higher percentages as determined by the Board or a committee thereof from time
to time). Executive’s payment under the STIP for any fiscal year during the Term
shall be based on the extent to which the predetermined performance objectives
established by the Board or a committee thereof have been achieved for that
year; provided that Executive’s short-term incentive opportunity for the 2015
fiscal year shall be subject to achievement of performance objectives
established by the Board or a committee for the second half of the year,
pro-rated from Executive’s date of hire through the end of the year, and with a
reduction in the payout opportunity (threshold, target and maximum) of 50%.  The
annual incentive for any fiscal year, if earned, will be paid to Executive by
the Company in accordance with the terms, and subject to the conditions, of the
STIP.  Nothing contained in this Section 3(c) will guarantee Executive any
specific amount of annual incentive compensation or prevent the Board or a
committee thereof from establishing performance goals and targets applicable
only to Executive.

 

(d)                                 Equity Incentive Plan. The Company shall
file a Form S-8 Registration Statement with the Securities and Exchange
Commission registering the issuance of equity securities under the Company’s
2015 Equity Incentive Plan (the “Equity Incentive Plan”) as soon as
administratively possible after such a Registration Statement would be eligible
to become effective under the Securities Act of 1933, as amended.  Not later
than 3 days after the effectiveness of such Registration Statement, the
Compensation Committee of the Board shall approve a sign-on grant to Executive
of restricted share units in respect of 100,000 shares of the Company’s common
stock (the “RSUs”).  The RSUs shall be granted upon the terms, and subject to
the conditions, of the Equity Incentive Plan and the award agreement evidencing
the grant of the RSUs, a copy of which is attached as Exhibit B to this
Agreement.  During the Term, the Company may, but shall have no obligation to,
grant additional equity compensation awards to Executive under the Equity
Incentive Plan or any successor equity plan.

 

(e)                                  Vacation.  During the Term, Executive shall
be eligible for paid vacation in accordance with the Company’s policies, as may
be in effect from time to time, for its senior executives generally; provided
that Executive shall be entitled to paid vacation time at a rate of no less than
4 weeks per calendar year.  Executive shall use such vacation time at such
reasonable time or times each year as he may determine after consultation with
the Chairman of the Board.

 

(f)                                   Expense Reimbursement.  Executive shall be
reimbursed for all reasonable travel and other out-of-pocket expenses actually
and properly incurred by Executive during the Term

 

3

--------------------------------------------------------------------------------


 

in connection with carrying out his duties hereunder in accordance with the
Company’s policies, as may be in effect from time to time, for its senior
executives generally.  In addition, Executive shall be reimbursed for the cost
of his roundtrip airline tickets (and related ground transportation and parking)
for up to 2 monthly trips actually taken during the Term between Irving, Texas
(or, if the Executive is traveling outside of such location in connection with
performing his duties under this Agreement, such other location) and New York,
New York.

 

(g)                                  Benefits.  During the Term, and except as
otherwise provided in this Agreement, Executive shall be eligible to participate
in all welfare, perquisites, fringe benefit, insurance, retirement and other
benefit plans, practices, policies and programs, maintained by the Company and
its affiliates applicable to senior executives of the Company generally, in each
case as amended from time to time.

 

(h)                                 Indemnification and Insurance. The Company
shall indemnify Executive to the full extent provided for in its corporate
charter, bylaws or any other indemnification policy or procedure as in effect
from time to time and applicable to its other directors and senior executives
and to the maximum extent that the Company indemnifies any of its other
directors and senior executives, and he will be entitled to the protection of
any insurance policies the Company may elect to maintain generally for the
benefit of its directors and senior executives against all costs, charges,
liabilities and expenses incurred or sustained by him in connection with any
action, suit or proceeding to which he may be made a party by reason of his
being or having been a director, officer or employee of the Company or any of
its affiliates or his serving or having served any other enterprise, plan or
trust as a director, officer, employee or fiduciary at the request of the
Company or any of its affiliates (other than any dispute, claim or controversy
arising under or relating to this Agreement).

 

4.                                      Termination of Employment.

 

(a)                                 Death and Disability.  Executive’s
employment shall terminate automatically upon Executive’s death.  If the Company
determines in good faith that the Disability (as defined below) of Executive has
occurred during the Term, it may give to Executive written notice in accordance
with Section 14 of this Agreement of its intention to terminate Executive’s
employment; provided that such notice is provided no later than 150 calendar
days following the determination of Executive’s Disability.  In such event,
Executive’s employment shall terminate effective on the 30th calendar day after
receipt of such notice by Executive (the “Disability Effective Date”), provided
that, within the 30 calendar days after such receipt, Executive shall not have
returned to full-time performance of Executive’s duties.  For purposes of this
Agreement, “Disability” shall mean the inability of Executive to perform the
essential duties of the position held by Executive by reason of any medically
determined physical or mental impairment that is reasonably expected to result
in death or lasts for 120 consecutive calendar days in any one-year period, all
as determined by an independent licensed physician mutually acceptable to the
Company and Executive or Executive’s legal representative.

 

(b)                                 Cause.  Executive’s employment with the
Company may be terminated by the Company with or without Cause.  For purposes of
this Agreement, “Cause” shall mean: (i) the continued failure of Executive to
perform substantially Executive’s duties with the Company or any of its
affiliates or Executive’s material disregard of the directives of the Board (in
each case

 

4

--------------------------------------------------------------------------------


 

other than any such failure resulting from any medically determined physical or
mental impairment) that is not cured by Executive within 20 calendar days after
a written demand for substantial performance is delivered to Executive by the
Board which specifically identifies the manner in which the Board believes that
Executive has not substantially performed Executive’s duties or disregarded a
directive of the Board; (ii) willful material misrepresentation at any time by
Executive to the Board; (iii) Executive’s commission of any act of fraud,
misappropriation (other than misappropriation of a de minimis nature) or
embezzlement against or in connection with the Company or any of its affiliates
or their respective businesses or operations; (iv) a conviction, guilty plea or
plea of nolo contendere of Executive for any crime involving dishonesty or for
any felony; (v) a material breach by Executive of his fiduciary duties of
loyalty or care to the Company or any of its affiliates or a material violation
of the Company’s Code of Business Conduct and Ethics or any other material
breach of a Company policy, as the same may be amended from time to time;
(vi) the engaging by Executive in illegal conduct, gross misconduct, gross
insubordination or gross negligence that is materially and demonstrably
injurious to the Company’s business or financial condition; or (vii) a material
breach by Executive of his representations under Section 7 of this Agreement or
his obligations under Section 8, 9, 10 or 12 of this Agreement that, in the case
of Sections 8, 9 or 12, is not cured (if curable) by Executive within 20
calendar days after written demand for such cure is delivered to Executive by
the Board which specifically identifies the manner in which the Board believes
that Executive has materially breached his obligations.

 

(c)                                  Good Reason.  Executive’s employment with
the Company may be terminated by Executive with or without Good Reason.  For
purposes of this Agreement, “Good Reason” shall mean the occurrence of any of
the following without Executive’s consent: (i) a material reduction by the
Company of Executive’s title, duties, responsibilities or reporting relationship
set forth in Section 2(a) or (b); (ii) a material reduction by the Company of
Executive’s Annual Base Salary (other than as permitted in Section 3(a) of this
Agreement) or Executive’s Target STI; (iii) a failure to nominate Executive for
re-election as a member of the Board (but for the avoidance of doubt, neither
the failure by the Company’s stockholders to elect or re-elect Executive as a
member of the Board, nor Executive’s resignation from the Board following such
failure, shall be deemed to constitute Good Reason for purposes of this
Agreement); or (iv) any other material breach of this Agreement by the Company. 
A termination of Executive’s employment by Executive shall not be deemed to be
for Good Reason unless (x) Executive gives notice to the Company of the
existence of the event or condition constituting Good Reason within 30 calendar
days after such event or condition initially occurs or exists, and (y) the
Company fails to cure such event or condition within 30 calendar days after
receiving such notice.  Additionally, Executive must terminate his employment
within 120 calendar days after the initial occurrence of the circumstance
constituting Good Reason for such termination to be “Good Reason” hereunder.

 

(d)                                 Notice of Termination.  Any termination by
the Company for Cause, or by  Executive for Good Reason, shall be communicated
by Notice of Termination to the other party in accordance with Section 14.  For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the

 

5

--------------------------------------------------------------------------------


 

date of receipt of such notice, specifies the termination date (which date shall
be not more than 30 calendar days after the giving of such notice).  The failure
by the Company or Executive to set forth in the Notice of Termination any fact
or circumstance which contributes to a showing of Cause or Good Reason shall not
waive any right of the Company or Executive, respectively, hereunder or preclude
the Company or Executive, respectively, from asserting such fact or circumstance
in enforcing the Company’s or Executive’s rights hereunder.

 

(e)                                  Date of Termination. “Date of Termination”
means (i) if Executive’s employment is terminated by the Company for Cause, or
by Executive for Good Reason, the date of receipt of the Notice of Termination
or any later date specified therein within 30 calendar days after such notice,
as the case may be, (ii) if Executive’s employment is terminated by the Company
other than for Cause or Disability, or if Executive voluntarily resigns without
Good Reason, the date on which the terminating party notifies the other party
that such termination shall be effective, provided that on a voluntary
resignation without Good Reason, the Company may, in its sole discretion, make
such termination effective on any date it elects in writing between the date of
the notice and the proposed date of termination specified in the notice,
(iii) if Executive’s employment is terminated by reason of death, the date of
death of Executive, (iv) if Executive’s employment is terminated by the Company
due to Disability, the Disability Effective Date, or (v) if Executive’s
employment is terminated at the end of the Term, the end of the Term.

 

(f)                                   Resignation from All Positions. 
Notwithstanding any other provision of this Agreement, upon the termination of
Executive’s employment by the Company for any reason, Executive shall
immediately resign from all positions that he holds or has ever held with the
Company and its affiliates, other than his position on the Board.  If Executive
is terminated for Cause, Executive shall also immediately resign from his
position on the Board. Executive hereby agrees to execute any and all
documentation to effectuate such resignations upon request by the Company, but
he shall be treated for all purposes as having so resigned upon termination of
his employment, regardless of when or whether he executes any such
documentation.

 

5.                                      Severance Payments.

 

(a)                                 Good Reason, Other than for Cause.  If,
during the Term, the Company shall terminate Executive’s employment other than
for Disability or Cause (but excluding by reason of the Company providing notice
of its intention not to renew the Term), or if Executive shall terminate
employment for Good Reason:

 

(i)                                     The Company shall pay, or cause to be
paid, to Executive the sum of:  (A) the portion of Executive’s Annual Base
Salary earned through the Date of Termination, to the extent not previously
paid; and (B) any accrued vacation pay, to the extent not previously paid (the
sum of the amounts described in clauses (A) and (B) shall be referred to as the
“Accrued Benefits”).  The Accrued Benefits shall be paid in a single lump sum
within 30 calendar days after the Date of Termination.

 

(ii)                                  Subject to Section 6 hereof, the Company
shall continue to pay, or cause to be paid, to Executive, continued Annual Base
Salary (without taking into account any reduction to the Annual Base Salary that
constitutes Good Reason for Executive’s termination),

 

6

--------------------------------------------------------------------------------


 

for the 18-month period commencing on the Date of Termination (such period, the
“Severance Period”), payable over the Severance Period in equal semi-monthly or
other installments (not less frequently than monthly), with the installments
that otherwise would be paid within the first 90 calendar days after the Date of
Termination being paid in a lump sum (without interest) on the 90th calendar day
after the Date of Termination and the remaining installments being paid as
otherwise scheduled assuming payments had begun immediately after the Date of
Termination.  Notwithstanding and in lieu of the foregoing, if the termination
described in this Section 5(a) occurs within 90 calendar days prior to, or
within 2 years following, a Change in Control (as defined in the Equity
Incentive Plan), the Company shall pay or cause to be paid to Executive on the
90th calendar day after the Date of Termination (and in lieu of the amounts
described in the first sentence of this Section 5(a)(ii)) a lump-sum payment
equal to the sum of (A) the product of the Annual Base Salary (without taking
into account any reduction to the Annual Base Salary that constitutes Good
Reason for Executive’s termination) multiplied by 2, and (B) Executive’s Target
STI under the STIP for the fiscal year during which the Date of Termination
occurs (without pro-ration).

 

(iii)                               Subject to Section 6 hereof, the Company
shall pay to Executive the amount of any annual incentive that has been earned
by Executive for a completed fiscal year or other measuring period preceding the
Date of Termination (or that would have been earned by Executive had his
employment continued through the date such annual incentive is paid to other
senior executives), but has not yet been paid to Executive (the “Prior Year
Annual Incentive”), payable in a single lump sum no later than two and one-half
months following the end of the completed fiscal year or other measuring period.

 

(iv)                              Subject to Section 6 hereof, and if and only
if Executive’s Date of Termination occurs at least 3 full calendar months after
the beginning of the Company’s fiscal year, Executive will be eligible to
receive an annual incentive under the STIP for the fiscal year during which the
Date of Termination occurs, determined as if Executive had remained employed for
the entire year (and any additional period of time necessary to be eligible to
receive the annual incentive for the year), based on actual Company performance
during the entire fiscal year and without regard to any discretionary
adjustments that have the effect of reducing the amount of the annual incentive
(other than discretionary adjustments applicable to all senior executives who
did not terminate employment), and assuming that any individual goals applicable
to Executive were satisfied at the “target” level, pro-rated based on the number
of days in the Company’s fiscal year through (and including) the Date of
Termination (the “Pro-Rated Annual Incentive”).  The Pro-Rated Annual Incentive
shall be payable in a single lump sum at the same time that payments are made to
other participants in the STIP for that fiscal year (pursuant to the terms of
the STIP but in no event later than  two and one-half months after the fiscal
year during which the Date of Termination occurs).

 

(v)                                 To the extent not theretofore paid or
provided, the Company shall pay or provide, or cause to be paid or provided, to
Executive (or his estate) any other amounts, benefits or equity awards required
to be paid or provided or which Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company, including
any benefits to which Executive is entitled under Part 6 of Subtitle B of Title
I of the Employee Retirement Income Security Act of 1974, as amended (such other
amounts and benefits shall be hereinafter referred to as the “Other Benefits”)
in accordance with the terms and normal

 

7

--------------------------------------------------------------------------------


 

procedures of each such plan, program, policy or practice or contract or
agreement, based on accrued and vested benefits through the Date of Termination.

 

(b)                                 Cause; Other than for Good Reason.  If,
during the Term, Executive’s employment is terminated for Cause, or if Executive
voluntarily terminates his employment without Good Reason (including by reason
of Executive providing notice of his intention not to renew the Term), then the
Company shall pay or provide to Executive the Accrued Benefits, payable in
accordance with Section 5(a)(i) of this Agreement, and the Other Benefits, and
no further amounts shall be payable to Executive under this Section 5 after the
Date of Termination.

 

(c)                                  Non-Renewal of Term by the Company.  If,
during the Term, the Company provides notice of its intention not to renew the
Term, and Executive’s employment terminates at the end of the Term as a result
thereof, then the Company shall pay or provide to Executive (i) the Accrued
Benefits, payable in accordance with Section 5(a)(i) of this Agreement, (ii) the
Other Benefits, (iii) subject to Section 6 hereof, the Prior Year Annual
Incentive, payable in accordance with Section 5(a)(iii) of this Agreement,
(iv) subject to Section 6 hereof, and if and only if Executive’s Date of
Termination occurs at least 3 full calendar months after the beginning of the
Company’s fiscal year, the Pro-Rated Annual Incentive (calculated solely for
purposes of this Section 5(c) assuming “target” performance for each individual
and corporate goal), payable in accordance with Section 5(a)(iv) of this
Agreement, (v) subject to Section 6 hereof, and provided that Executive first
enters into a consulting agreement provided by the Company with respect to
post-termination transition services, the Company shall pay, or cause to be
paid, to Executive an amount equal to the product of 1.5 multiplied by his
Annual Base Salary (which amount shall be in lieu of any retainer or consulting
fee under the consulting agreement), payable in equal semi-monthly or other
installments (not less frequently than monthly) during the Severance Period,
with the installments that otherwise would be paid within the first 60 calendar
days after the Date of Termination being paid in a lump sum (without interest)
on the 60th day after the Date of Termination and the remaining installments
being paid as otherwise scheduled assuming payments had begun immediately after
the Date of Termination, and (vi) solely for purposes of determining Executive’s
rights, if any, under any outstanding equity awards held by Executive as of the
Date of Termination (and not for any other purpose), Executive shall be deemed
to have been terminated by the Company without “cause”.

 

(d)                                 Disability and Death.  If, during the Term,
Executive’s employment is terminated for Disability or Executive dies, then the
Company shall pay or provide to Executive (or his estate) (i) the Accrued
Benefits, payable in accordance with Section 5(a)(i) of this Agreement, (ii) the
Other Benefits, (iii) subject to Section 6 hereof, the Prior Year Annual
Incentive, payable in accordance with Section 5(a)(iii) of this Agreement,
(iv) subject to Section 6 hereof, and if and only if Executive’s Date of
Termination occurs at least 3 full calendar months after the beginning of the
Company’s fiscal year, the Pro-Rated Annual Incentive, payable in accordance
with Section 5(a)(iv) of this Agreement, and (v) in the case of termination for
Disability, and subject to Section 6 hereof, an amount equal to the excess, if
any, of Executive’s Annual Base Salary for 6 months, over the amounts payable to
Executive under the Company’s short-term disability insurance program, which
amount shall be payable in equal semi-monthly or other installments (not less
frequently than monthly) over the period commencing on the

 

8

--------------------------------------------------------------------------------


 

Date of Termination and ending 6 months thereafter, with the installments that
otherwise would be paid within the first 60 calendar days after the Date of
Termination being paid in a lump sum (without interest) on the 60th day after
the Date of Termination and the remaining installments being paid as otherwise
scheduled assuming payments had begun immediately after the Date of Termination.

 

(e)                                  Full Settlement; Offset.  The Company’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company or any of its affiliates may have against Executive or others, except as
otherwise may be provided in this Section or Section 2(g) or Section 11 hereof. 
In no event shall  Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to Executive under any
of the provisions of this Agreement and such amounts shall not be reduced
whether or not Executive obtains other employment.  Notwithstanding the
foregoing provisions of this Section 5(e), any payments otherwise due to
Executive under Sections 5(a)(ii) or 5(c)(v) of this Agreement shall be subject
to offset and reduced, on a dollar-for-dollar basis, by any cash retainer or
meeting fees and any equity awards (based on grant date fair value for
accounting purposes) that Executive receives in connection with serving on the
Board during the Severance Period.

 

(f)                                   Section 280G.  In the event it shall be
determined that any payment or distribution by the Company or any of its
affiliates to or for the benefit of  Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise) (the “Total Payments”), is or will be subject to the excise tax (the
“Excise Tax”) imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), then the Total Payments shall be reduced to the maximum
amount that could be paid to Executive without giving rise to the Excise Tax
(the “Safe Harbor Cap”), if the net after-tax benefit to Executive after
reducing Executive’s Total Payments to the Safe Harbor Cap is greater than the
net after-tax (including the Excise Tax) benefit to Executive without such
reduction. The reduction of the amounts payable hereunder, if applicable, shall
be made by reducing first the payment made pursuant to Section 5(a)(ii) of this
Agreement, then to the payment made pursuant to Section 5(a)(iii) of this
Agreement, then to the payment made pursuant to Section 5(a)(iv) of this
Agreement, and then to any other payment that triggers such Excise Tax in the
following order: (i) reduction of cash payments; (ii) cancellation of
accelerated vesting of performance-based equity awards (based on the reverse
order of the date of grant); (iii) cancellation of accelerated vesting of other
equity awards (based on the reverse order of the date of grant); and
(iv) reduction of any other payments due to Executive (with benefits or payments
in any group having different payment terms being reduced on a pro-rata basis).
All mathematical determinations, and all determinations as to whether any of the
Total Payments are “parachute payments” (within the meaning of Section 280G of
the Code), that are required to be made under this paragraph, including
determinations as to whether the Total Payments to Executive shall be reduced to
the Safe Harbor Cap and the assumptions to be utilized in arriving at such
determinations, shall be made at the Company’s expense by a nationally
recognized accounting firm mutually acceptable to the Company and Executive.

 

6.                                      Release. Notwithstanding anything
contained herein to the contrary, the Company shall not be obligated to make any
payment or provide any benefit under Sections

 

9

--------------------------------------------------------------------------------


 

5(a)(ii), (iii) and (iv), Sections 5(c)(iii), (iv) and (v), or Sections
5(d)(iii), (iv) and (iv) hereof unless:  (a) Executive or Executive’s legal
representative first executes within 50 calendar days after the Date of
Termination a release of claims agreement in the form attached hereto as
Exhibit C, with such changes as the Company, after consulting with Executive or
Executive’s legal representative, may determine to be required or reasonably
advisable in order to make the release enforceable and otherwise compliant with
applicable law (the “Release”), (b) Executive does not revoke the Release, and
(c) the Release becomes effective and irrevocable in accordance with its terms.

 

7.                                      Representations.  Executive hereby
represents and warrants to the Company that Executive is not party to any
contract, understanding, agreement or policy, whether or not written, with his
current employer (or any other previous employer) or otherwise, that would be
breached by Executive’s entering into, or performing services under, this
Agreement.  Executive further represents that he has disclosed to the Company in
writing all material threatened, pending, or actual claims against Executive
that are unresolved and still outstanding as of the Effective Date, in each case
of which he is aware, resulting or arising from his service with his current
employer (or any other previous employer) or his membership on any boards of
directors.

 

8.                                      Work Product. Executive agrees that all
inventions, drawings, improvements, developments, methods, processes, programs,
designs and all similar or related information which relates to the Company’s or
any of its affiliates’ actual or anticipated business or research and
development or existing or future products or services and which are conceived,
developed, contributed to or made by Executive (either solely or jointly with
others) while employed by or serving as a consultant to the Company or any of
its affiliates (“Work Product”) shall be the sole and exclusive property of the
Company or any such affiliate. Executive will promptly disclose such Work
Product to the Company and perform all actions requested by the Company (whether
during or after employment) to establish and confirm such ownership (including,
without limitation, assignments, consents, powers of attorney and other
instruments).

 

9.                                      Confidential Information.

 

(a)                                 “Confidential Information” means information
disclosed to Executive or known by Executive as a result of employment by the
Company, not generally known to the trade or industry in which the Company or
its affiliates are engaged, about products, processes, technologies, machines,
customers, clients, employees, services and strategies of the Company and its
affiliates, including, but not limited to, inventions, research, development,
manufacturing, purchasing, financing, computer software, computer hardware,
automated systems, engineering, marketing, merchandising, selling, sales volumes
or strategies, number or location of sales representatives, names or
significance of the Company’s customers or clients or their employees or
representatives, preferences, needs or requirements, purchasing histories, or
other customer or client-specific information.  Such Confidential Information is
and shall continue to be the property of the Company.

 

(b)                                 Executive recognizes that Confidential
Information is of great value to the Company, that the Company has legitimate
business interests in protecting its confidential information, and that the
disclosure to anyone not authorized to receive such information will

 

10

--------------------------------------------------------------------------------


 

cause immediate and irreparable injury to the Company.  Except as required by
law or in the performance of his duties for the Company, unless Executive first
secures the Company’s written consent, Executive will not divulge, disclose,
use, copy, disseminate, lecture upon or publish Confidential Information. 
Executive understands and agrees that the obligations not to disclose, use,
disseminate, lecture upon or publish Confidential Information shall continue
after termination of employment for any reason.  Further, Executive will use his
best efforts and diligence to safeguard and to protect the Confidential
Information against disclosure, misuse, espionage, loss or theft.

 

(c)           Executive agrees that upon the Date of Termination, or at any
other time that the Company may request, for whatever reason, Executive shall
deliver (and in the event of Executive’s death or Disability, his representative
shall deliver) to the Company all computer equipment or backup files of or
relating to the Company or its affiliates, all memoranda, correspondence,
customer data, notes, plans, records, reports, manuals, photographs, computer
tapes and software and other documents and data (and all copies thereof)
relating to Confidential Information, Work Product, or the business of the
Company or its affiliates which Executive has in his possession, custody or
control.  If the Company requests, Executive (or his representative) agrees to
provide written confirmation that Executive has returned all such materials.

 

(d)           Executive agrees that upon the Date of Termination, or at any
other time that the Company may request, for whatever reason, Executive shall
assign all rights, title and interest in the Confidential Information, the Work
Product, all computer equipment or backup files of or relating to the Company or
its affiliates, all memoranda, correspondence, customer data, notes, plans,
records, reports, manuals, photographs, computer tapes and software and other
documents and data (and all copies thereof) relating to Confidential
Information, Work Product, or the business of the Company or its affiliates
which Executive has in his possession, custody or control.

 

10.          Non-compete; Non-solicitation.

 

(a)           Executive agrees that during the Term and thereafter during the
Protection Period (as defined in Section 10(f) below), Executive will not
directly or indirectly (by himself or in association with any individual or
entity) own, operate, manage, control, be employed by, participate in, consult
with, advise, provide services for, or in any manner engage in any business
which competes in any way with the business of the Company and its affiliates,
which the parties acknowledge includes the provision of power generation
equipment and modification and maintenance services for customers in the
domestic and international energy, power infrastructure or service industries,
or in any other business activity that the Company or its affiliates is
conducting, or has active plans to conduct, as of the Date of Termination.  This
restriction shall apply to any geographic area in which the Company, or any
affiliate for which Executive had any responsibilities during the term of his
employment, engaged in business, or had active plans to engage in business,
during the term of Executive’s employment.  The restrictions contained herein
shall not prohibit Executive from being a passive owner of not more than 5% of
the outstanding stock of a corporation which is publicly traded, so long as
Executive has no active participation in the business of such corporation. 
Notwithstanding the foregoing, with respect to an entity which is engaged in
both a competing business and a non-

 

11

--------------------------------------------------------------------------------


 

competing business, Executive may provide services to the non-competing
business, provided that Executive does not render any services or advice,
directly or indirectly, to the competing business.

 

(b)           Executive agrees that during the Term and thereafter during the
Protection Period, Executive will not directly or indirectly:  (i) solicit or
induce, or attempt to solicit or induce, any employee, consultant or independent
contractor of the Company or of any affiliate to terminate his or her employment
or relationship with the Company or affiliate; (ii) hire any person who
Executive knows was an employee, consultant or independent contractor of the
Company or of any affiliate during the last 6 months of Executive’s employment
by the Company; or (iii) induce or attempt to induce any customer, supplier,
distributor, franchisee, licensee, or other individual or entity that has any
business relationship with the Company or any of its affiliate to cease doing
business with the Company or any of its affiliates, or in any way interfere with
the relationship between any such customer, supplier, distributor, franchisee,
licensee, or any other individual or entity and the Company or any of its
affiliates.

 

(c)           To enable the Company to monitor Executive’s compliance with the
obligations imposed by this Agreement, Executive agrees to inform the Company,
upon the Date of Termination, of the identity of any new employer and of
Executive’s new job title.  Executive will continue to so inform the Company, in
writing, any time Executive changes employment during the Protection Period.

 

(d)           In the event that any of these provisions are deemed invalid or
unenforceable under applicable law, that shall not affect the validity or
enforceability of the remaining provisions.  To the extent any provision is
unenforceable because it is overbroad, that provision shall be limited to the
extent required by applicable law and enforced as so limited.

 

(e)           Executive has carefully considered the nature and extent of the
restrictions upon him and the rights and remedies conferred upon the Company
under this Section 10, and hereby acknowledges and agrees that the same are
reasonable in time and territory, are designed to eliminate competition that
otherwise would be unfair to the Company, do not stifle the inherent skill and
experience of Executive, would not operate as a bar to Executive’s sole means of
support, are fully required to protect the legitimate interests of the Company,
and do not confer a benefit upon the Company disproportionate to the detriment
to Executive.

 

(f)            For purposes of this Section 10, the term “Protection Period”
shall mean the period commencing on the Date of Termination and ending on the
date 18 months after the Date of Termination, provided, however, that such
period shall be extended by any length of time during which Executive is in
breach of the covenants contained in this Section 10.

 

11.          Remedies.  Executive recognizes and affirms that in the event of
his breach of any provision of this Sections 8, 9 or 10 hereof, money damages
would be inadequate and the Company would have no adequate remedy at law.
Accordingly, Executive agrees that in the event of a breach or a threatened
breach by Executive of any of the provisions of Sections 8, 9 or 10, the
Company, in addition and supplementary to other rights and remedies existing in
its favor, may (a) apply to any court of law or equity of competent jurisdiction
for specific performance and/or injunctive or other relief in order to enforce
or prevent any violations of the

 

12

--------------------------------------------------------------------------------


 

provisions hereof (without posting a bond or other security), and (b) exercise
its rights hereunder to cease any further payments and/or vesting of equity
awards.  Executive understands and acknowledges that the Company can bar him
from disclosing or using Confidential Information, bar him from accepting or
continuing prohibited employment or rendering prohibited services, or bar him
from soliciting certain individuals and entities for the periods specified in
Sections 8, 9 and 10 above.  In the event that the Company institutes legal
action to enforce Sections 8, 9 or 10 of this Agreement, Executive agrees that
the Company shall be entitled to recover from him its costs of any action
(including reasonable attorneys’ and expert fees and expenses).  Nothing in this
Section 11 will be deemed to limit the Company’s remedies at law or in equity
for any breach by Executive of any of the provisions of Sections 8, 9 or 10 that
may be pursued or availed of by the Company.

 

12.          Cooperation in Investigations and Proceedings. During the Term and
for a period of 5 years thereafter, Executive shall cooperate with the Company
and its affiliates, upon the Company’s reasonable request, with respect to any
internal investigation or administrative, regulatory or judicial proceeding
involving matters occurring, in whole or in part, during such employment with
the Company and within the scope of Executive’s duties and responsibilities to
the Company during his employment with the Company (including, without
limitation, Executive being available to the Company upon reasonable notice for
interviews and factual investigations, appearing at the Company’s reasonable
request to give testimony without requiring service of a subpoena or other legal
process, and turning over to the Company all relevant Company documents which
are or may have come into Executive’s possession during his employment).  In
requesting Executive’s cooperation, the Company shall take into account his
other personal and professional obligations.  Executive shall be reimbursed for
the reasonable expenses Executive incurs in connection with any such cooperation
and/or assistance and shall receive from the Company hourly compensation equal
to the Annual Base Salary immediately prior to the Date of Termination divided
by 1,800 hours, in each case in connection with any assistance or cooperation
that occurs after the Date of Termination.  Any such reimbursements or per diem
compensation shall be paid to Executive no later than the 15th day of the month
immediately following the month in which such expenses were incurred or such
cooperation and/or assistance was provided (subject to Executive’s timely
submission to the Company of proper documentation with respect thereto).

 

13.          Survival.   Subject to any limits on applicability contained
therein, Sections 2(g), 3(h), 4(f), 5, 6, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17,
18, 20, 21, 23 and 24 shall survive and continue in full force in accordance
with their terms notwithstanding any termination of the Term or this Agreement.

 

14.          Notices.   Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, sent by reputable overnight
carrier or mailed by first class mail, return receipt requested, to the
recipient.  Notices to Executive shall be sent to the address of Executive most
recently provided to the Company.  Notices to the Company should be sent to
Global Power Equipment Group Inc., 400 E. Las Colinas Boulevard, Suite No. 400
Irving, TX 75039, Attention:  General Counsel.  Any notice under this Agreement
will be deemed to have been given when so delivered, sent or mailed.

 

13

--------------------------------------------------------------------------------


 

15.          Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

16.          Source of Payment.   Any payments to Executive under this Agreement
shall be paid from the Company’s general assets.

 

17.          Complete Agreement. This Agreement embodies the complete agreement
and understanding between the parties with respect to the subject matter hereof
and effective as of its date supersedes and preempts any prior understandings,
agreements or representations by or between the parties, written or oral, which
may have related to the subject matter hereof in any way, including the letter
agreement between Executive and the Company dated as of March 20, 2015.

 

18.          Withholding of Taxes.  The Company and its affiliates may withhold
from any amounts payable under this Agreement all federal, state, city or other
taxes as the Company and its affiliates are required to withhold pursuant to any
law or government regulation or ruling.

 

19.          Counterparts. This Agreement may be executed in separate
counterparts, each of which shall be deemed to be an original and both of which
taken together shall constitute one and the same agreement.

 

20.          Successors and Assigns.

 

(a)           This Agreement is personal to Executive, and, without the prior
written consent of the Company, shall not be assignable by Executive other than
by will or the laws of descent and distribution.  This Agreement shall inure to
the benefit of and be enforceable by Executive’s legal representatives.

 

(b)           This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.  Except as provided in
Section 20(c), without the prior written consent of Executive this Agreement
shall not be assignable by the Company, except to an affiliate.

 

(c)           The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  “Company” means the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid that assumes and agrees to
perform this Agreement by operation of law or otherwise.

 

21.          Choice of Law. This Agreement shall be governed, construed,
interpreted and enforced in accordance with the substantive laws of the State of
Delaware, without regard to

 

14

--------------------------------------------------------------------------------


 

conflicts of law principles.  The parties hereto irrevocably agree to submit to
the jurisdiction and venue of the federal and state courts located in Delaware
in any court action or proceeding brought with respect to or in connection with
this Agreement.

 

22.          Voluntary Agreement.  Executive and the Company represent and agree
that each has reviewed all aspects of this Agreement, has carefully read and
fully understands all provisions of this Agreement, and is voluntarily entering
into this Agreement. Each party represents and agrees that such party has had
the opportunity to review any and all aspects of this Agreement with legal, tax
or other adviser(s) of such party’s choice before executing this Agreement.

 

23.          Amendment and Waiver.  The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company and
Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement.

 

24.          Section 409A Compliance.

 

(a)           In General.  Section 409A imposes payment restrictions on
“nonqualified deferred compensation” (i.e., potentially including payments owed
to Executive upon termination of employment).  Failure to comply with these
restrictions could result in negative tax consequences to Executive, including
immediate taxation, interest and a 20% additional income tax. It is the
Company’s intent that this Agreement be exempt from the application of, or
otherwise comply with, the requirements of Section 409A.  Specifically, any
taxable benefits or payments provided under this Agreement are intended to be
separate payments that qualify for the “short-term deferral” exception to
Section 409A to the maximum extent possible, and to the extent they do not so
qualify, are intended to qualify for the involuntary separation pay exceptions
to Section 409A, to the maximum extent possible.  If neither of these exceptions
applies, and if Executive is a “specified employee” within the meaning of
Section 409A, then notwithstanding any provision in this Agreement to the
contrary and to the extent required to comply with Section 409A, all amounts
that would otherwise be paid or provided during the first 6 months following the
Date of Termination shall instead be accumulated through and paid or provided
(without interest) on the first business day following the 6-month anniversary
of the Date of Termination.

 

(b)           Separation from Service.  A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits subject to Section 409A
upon or following a termination of employment unless such termination is also a
“separation from service” within the meaning of Section 409A and Executive is no
longer providing services (at a level that would preclude the occurrence of a
“separation from service” within the meaning of Section 409A) to the Company or
its affiliates as an employee or consultant, and for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service” within the
meaning of Section 409A.  Further, for purposes of determining the time and form
of any payment to Executive under Section 5(a)(ii) of the Agreement, the term
“Change in Control” shall, to the extent necessary under Section 409A to provide
for payment of such amounts in a single lump sum, be deemed to mean a “Change in

 

15

--------------------------------------------------------------------------------


 

Control” as defined in the Equity Incentive Plan that constitutes a “change in
the ownership”, a “change in the effective control” or a “change in the
ownership of a substantial portion of the assets” of the Company within the
meaning of Section 409A.

 

(c)           Reimbursements.  With regard to any provision herein that provides
for reimbursement of costs and expenses or in-kind benefits, except as permitted
by Section 409A: (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, and (iii) such
payments shall be made on or before the last business day of Executive’s taxable
year following the taxable year in which the expense occurred, or such earlier
date as required hereunder.

 

[Signatures On Next Page]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.

 

GLOBAL POWER EQUIPMENT

 

EXECUTIVE

GROUP INC.

 

 

 

 

 

 

 

 

/s/ Michael E. Rescoe

 

/s/ Terence J. Cryan

By: Michael E. Rescoe

 

Terence J. Cryan

Its: Chairman of the Compensation Committee of the Board of Directors

 

 

 

17

--------------------------------------------------------------------------------


 

EXHIBIT A

COMPENSATION RECOVERY POLICY
ACKNOWLEDGEMENT AND AGREEMENT

 

This Compensation Recovery Policy Acknowledgement and Agreement (this
“Agreement”) is entered into as of the        day of June, 2015, between Global
Power Equipment Group Inc. (the “Company”) and Terence J. Cryan (“Executive”).

 

Recitals:

 

WHEREAS, Executive is an “executive officer” of the Company as defined in
Rule 3b-7 under the Securities Exchange Act of 1934;

 

WHEREAS, the Company’s Board of Directors has adopted the Global Power Equipment
Group Inc. Compensation Recovery Policy, as the same may be amended from
time-to-time (the “Policy”); and

 

WHEREAS, in consideration of, and as a condition to the receipt of, future
performance-based compensation, Executive and the Company are entering into this
Agreement.

 

Agreement:

 

NOW, THEREFORE, the Company and Executive hereby agree as follows:

 

1.            Executive acknowledges receipt of the Policy, a copy of which is
attached hereto as Annex A and is incorporated into this Agreement by reference.
Executive has read and understands the Policy and has had the opportunity to ask
questions of the Company regarding the Policy.

 

2.            Executive hereby acknowledges and agrees that the Policy shall
apply to any annual incentives, time-based restricted share units,
performance-based restricted share units, stock options or other
performance-based compensation granted on or after March 20, 2015 (collectively,
the “Incentive Compensation”), and all such Incentive Compensation shall be
subject to repayment or forfeiture under the Policy.

 

3.            Each award agreement or other document setting forth the terms and
conditions of Incentive Compensation granted to Executive shall include a
provision incorporating the requirements of the Policy; provided that the
Company’s failure to incorporate the Policy into any award agreement or other
document shall not waive the Company’s right to enforce the Policy.  In the
event of any inconsistency between the provisions of the Policy and the
applicable award agreement or other document setting forth the terms and
conditions of any Incentive Compensation, the terms of the Policy shall govern.

 

4.            The repayment or forfeiture of Incentive Compensation pursuant to
the Policy and this Agreement shall not in any way limit or affect the Company’s
right to pursue disciplinary action or dismissal, take legal action or pursue
any other remedies available to the Company, including, without limitation,
enforcing the forfeiture and repayment provisions under the Company’s equity
incentive plan. This Agreement and the Policy shall not replace, and shall be

 

A-1

--------------------------------------------------------------------------------


 

in addition to, any rights of the Company to recover Incentive Compensation, or
any other compensation, from its executive officers under applicable laws and
regulations, including but not limited to the Sarbanes-Oxley Act of 2002.

 

5.            To the extent that Incentive Compensation subject to repayment or
forfeiture under the Policy is not immediately returned or paid to the Company
or forfeited, the Company may, to the extent permitted by law, seek other
remedies, including a set off of the amounts so payable to it against any
amounts that may be owing from time-to-time by the Company or a subsidiary to
Executive for any reason, including, without limitation, wages, future payments
of Incentive Compensation, severance, or vacation pay or other benefits;
provided, however, that, except to the extent permitted by Treasury Regulation
Section 1.409A-3(j)(4), such offset shall not apply to amounts that are
“deferred compensation” within the meaning of Section 409A of the Internal
Revenue Code.

 

6.            Executive acknowledges that Executive’s execution of this
Agreement is in consideration of, and is a condition to, the receipt by
Executive of awards of Incentive Compensation from the Company on and after the
date hereof; provided, however, that nothing in this Agreement shall be deemed
to obligate the Company to make any such awards to Executive.

 

7.            This Agreement may be executed in two or more counterparts, and by
facsimile or electronic transmission, each of which will be deemed to be an
original but all of which, taken together, shall constitute one and the same
Agreement.

 

8.            No modifications, waivers or amendments of the terms of this
Agreement shall be effective unless in writing and signed by the parties or
their respective duly authorized agents.  Notwithstanding the foregoing, the
Company may amend the Policy at any time, in its sole discretion, as the Company
reasonably determines to be necessary or advisable for the Policy to comply with
the Dodd-Frank Wall Street Reform and Consumer Protection Act or any other
rules or regulations issued by the Securities and Exchange Commission or
applicable securities exchanges and Executive hereby consents to any such
amendment.

 

9.            To the extent not preempted by federal law, this Agreement shall
be governed by and construed in accordance with the laws of the State of
Delaware, without reference to principles of conflict of laws.  Each of this
Agreement and the Policy shall survive and continue in full force in accordance
with its terms notwithstanding any termination of Executive’s employment with
the Company and its affiliates.  The provisions of this Agreement shall inure to
the benefit of, and be binding upon, the successors, administrators, heirs,
legal representatives and assigns of Executive, and the successors and assigns
of the Company.  If any provision of this Agreement is or becomes invalid,
illegal or unenforceable in any jurisdiction, or would disqualify this Agreement
under any law deemed applicable by the Company, such provision shall be
construed or deemed amended or limited in scope to conform to applicable laws
or, in the discretion of the Company, it shall be stricken and the remainder of
this Agreement shall remain in full force and effect.

 

[Signatures On Next Page]

 

A-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

GLOBAL POWER EQUIPMENT

 

EXECUTIVE

GROUP INC.

 

 

 

 

 

 

 

 

 

 

 

By: Michael E. Rescoe

 

Terence J. Cryan

Its: Chairman of the Compensation Committee of the Board of Directors

 

 

 

A-3

--------------------------------------------------------------------------------


 

ANNEX A

GLOBAL POWER EQUIPMENT GROUP INC.
COMPENSATION RECOVERY POLICY

 

NOW, THEREFORE, BE IT RESOLVED, that the Corporation hereby adopts a
compensation recovery policy on the following terms and conditions, effective
with respect to annual incentives or other performance-based compensation
granted on or after January 1, 2011:

 

Each executive officer shall repay or forfeit, to the fullest extent permitted
by law and as directed by the Board, any annual incentive or other
performance-based compensation received by him or her if:

 

·                  the payment, grant or vesting of such compensation was based
on the achievement of financial results that were subsequently the subject of a
restatement of the Corporation’s financial statements filed with the Securities
and Exchange Commission,

 

·                  the Board determines in its sole discretion, exercised in
good faith, that the executive officer engaged in fraud or misconduct that
caused or contributed to the need for the restatement,

 

·                  the amount of the compensation that would have been received
by the executive officer had the financial results been properly reported would
have been lower than the amount actually received, and

 

·                  the Board determines in its sole discretion that it is in the
best interests of the Corporation and its stockholders for the executive officer
to repay or forfeit all or any portion of the compensation.

 

The Board, acting solely by the independent directors as identified under the
applicable exchange listing standards, shall have full and final authority to
make all determinations under this policy, including without limitation whether
the policy applies and if so, the amount of compensation to be repaid or
forfeited by the executive officer.  All determinations and decisions made by
the Board pursuant to the provisions of this policy shall be final, conclusive
and binding on all persons, including the Corporation, its affiliates, its
stockholders and employees.

 

From and after January 1, 2011, each award agreement or other document setting
forth the terms and conditions of any annual incentive or other
performance-based award granted to an executive officer shall include a
provision incorporating the requirements of this policy. Moreover, each
executive officer will be required to sign a Compensation Recovery Policy
Acknowledgement and Agreement in a form attached to this resolution as
Exhibit A.  The remedy specified in this policy shall not be exclusive and shall
be in addition to every other right or remedy at law or in equity that may be
available to the Corporation.

 

A-4

--------------------------------------------------------------------------------


 

EXHIBIT B

GLOBAL POWER EQUIPMENT GROUP INC.
RESTRICTED SHARE UNIT AGREEMENT

 

Notice of Restricted Share Unit Award

 

Global Power Equipment Group Inc. (the “Company”) grants to the Grantee named
below, in accordance with the terms of the Global Power Equipment Group Inc.
2015 Equity Incentive Plan (the “Plan”) and this Restricted Share Unit Agreement
(the “Agreement”), the number of Restricted Share Units (the “Restricted Share
Units”), as of the Date of Grant set forth below.  Capitalized terms used in
this Agreement without definition shall have the meanings assigned to them in
the Plan.

 

Name of Grantee:

 

Terence J. Cryan

 

 

 

Date of Grant:

 

[·], 2015

 

 

 

Number of Restricted Share Units:

 

100,000

 

 

 

Vesting Commencement Date:

 

June 1, 2015

 

 

 

Vesting Dates:

 

September 1, 2015

 

 

December 1, 2015

 

 

March 1, 2016

 

 

June 1, 2016

 

 

September 1, 2016

 

 

December 1, 2016

 

 

March 1, 2017

 

 

June 1, 2017

 

Terms of Agreement

 

1.                                      Grant of Restricted Share Units. Subject
to and upon the terms, conditions, and restrictions set forth in this Agreement
and in the Plan, the Company hereby grants to the Grantee as of the Date of
Grant, the Restricted Share Units set forth above. Each Restricted Share Unit
shall represent the contingent right to receive one Share and shall at all times
be equal in value to one Share. The Restricted Share Units shall be credited in
a book entry account established for the Grantee until payment in accordance
with Section 2 hereof.

 

2.                                      Vesting and Payment of Restricted Share
Units.

 

(a)                                 In General.  The Restricted Share Units
shall vest to the extent of 12,500 Restricted Share Units on each of the Vesting
Dates set forth above (each a “Vesting Date”), provided that the Grantee shall
have remained in the continuous employ of the Company or a Subsidiary through
the applicable Vesting Date.  The Company shall deliver to the Grantee the
Shares underlying the vested Restricted Share Units within 10 days following the
Vesting Date.  For purposes of this Section 2, the continuous employment of the
Grantee with the Company and

 

B-1

--------------------------------------------------------------------------------


 

its Subsidiaries shall not be deemed to have been interrupted, and the Grantee
shall not be deemed to have ceased to be an employee of the Company and its
Subsidiaries, by reason of the transfer of his employment among the Company and
its Subsidiaries.

 

(b)                                 Change in Control.  The provisions of
Section 21 of the Plan shall apply in the case of a Change in Control.

 

3.                                      Forfeiture of Restricted Share Units.

 

(a)                                 Forfeiture of Unvested Awards.  The
Restricted Share Units that have not yet vested pursuant to Section 2 (and any
right to unpaid Dividend Equivalents under Section 6 with respect to the
Restricted Share Units), shall be forfeited automatically without further action
or notice if the Grantee ceases to be employed by the Company or a Subsidiary
prior to a Vesting Date for any reason.

 

(b)                                 Detrimental Activity.  The Restricted Share
Units shall be subject to the provisions of Section 20 of the Plan, including
those related to Detrimental Activity (as defined in the Plan).  This
Section 3(b) shall survive and continue in full force in accordance with its
terms and the terms of the Plan notwithstanding any termination of the Grantee’s
employment or the payment of the Restricted Share Units as provided herein.

 

4.                                      Transferability.  The Restricted Share
Units may not be transferred, assigned, pledged or hypothecated in any manner,
or be subject to execution, attachment or similar process, by operation of law
or otherwise, unless otherwise provided under the Plan. Any purported transfer
or encumbrance in violation of the provisions of this Section 4 shall be void,
and the other party to any such purported transaction shall not obtain any
rights to or interest in such Restricted Share Units.

 

5.                                      Dividend, Voting and Other Rights.  The
Grantee shall not possess any incidents of ownership (including, without
limitation, dividend and voting rights) in the Shares underlying the Restricted
Share Units until such Shares have been delivered to the Grantee in accordance
with Section 2 hereof. The obligations of the Company under this Agreement will
be merely that of an unfunded and unsecured promise of the Company to deliver
Shares in the future, and the rights of the Grantee will be no greater than that
of an unsecured general creditor. No assets of the Company will be held or set
aside as security for the obligations of the Company under this Agreement.

 

6.                                      Payment of Dividend Equivalents.  Upon
payment of a vested Restricted Share Unit, the Grantee shall be entitled to a
cash payment (without interest) equal to the aggregate cash dividends declared
and payable with respect to one Share for each record date that occurs during
the period beginning on the Date of Grant and ending on the date the vested
Restricted Share Unit is paid (the “Dividend Equivalent”).  The Dividend
Equivalents shall be forfeited to the extent that the underlying Restricted
Share Unit is forfeited and shall be paid to the Grantee, if at all, at the same
time that the related vested Restricted Share Unit is paid to the Grantee in
accordance with Section 2.

 

7.                                      No Employment Contract.  Nothing
contained in this Agreement shall confer upon the Grantee any right with respect
to continuance of employment by the Company and its

 

B-2

--------------------------------------------------------------------------------


 

Subsidiaries, nor limit or affect in any manner the right of the Company and its
Subsidiaries to terminate the employment or adjust the compensation of the
Grantee, in each case with or without Cause.

 

8.                                      Relation to Other Benefits.  Any
economic or other benefit to the Grantee under this Agreement or the Plan shall
not be taken into account in determining any benefits to which the Grantee may
be entitled under any profit-sharing, retirement or other benefit or
compensation plan maintained by the Company or a Subsidiary and shall not affect
the amount of any life insurance coverage available to any beneficiary under any
life insurance plan covering employees of the Company or a Subsidiary.

 

9.                                      Taxes and Withholding.  The Grantee is
responsible for any federal, state, local or other taxes with respect to the
Restricted Share Units and the Dividend Equivalents.  The Company does not
guarantee any particular tax treatment or results in connection with the grant
or vesting of the Restricted Share Units, the delivery of Shares or the payment
of Dividend Equivalents.  To the extent the Company or any Subsidiary is
required to withhold any federal, state, local, foreign or other taxes in
connection with the delivery of Shares under this Agreement, then, except as
otherwise provided below, the Company or Subsidiary (as applicable) shall retain
a number of Shares otherwise deliverable hereunder with a value equal to the
required withholding (based on the Fair Market Value of the Shares on the date
of delivery); provided that in no event shall the value of the Shares retained
exceed the minimum amount of taxes required to be withheld or such other amount
that will not result in a negative accounting impact. Notwithstanding the
preceding sentence, the Grantee may elect, on a form provided by the Company and
subject to any terms and conditions imposed by the Company, to pay or provide
for payment of the required tax withholding.  If the Company or any Subsidiary
is required to withhold any federal, state, local or other taxes with respect to
Dividend Equivalents, then the Company or Subsidiary (as applicable) shall have
the right in its sole discretion to reduce the cash payment related to the
Dividend Equivalent by the applicable tax withholding.

 

10.                               Adjustments.  The number and kind of shares of
stock deliverable pursuant to the Restricted Share Units are subject to
adjustment as provided in Section 16 of the Plan.

 

11.                               Compliance with Law.  The Company shall make
reasonable efforts to comply with all applicable federal and state securities
laws and listing requirements with respect to the Restricted Share Units;
provided that, notwithstanding any other provision of this Agreement, and only
to the extent permitted under Section 409A of the Code, the Company shall not be
obligated to deliver any Shares pursuant to this Agreement if the delivery
thereof would result in a violation of any such law or listing requirement.

 

12.                               Section 409A of the Code.  It is intended that
the Restricted Share Units and any Dividend Equivalents provided pursuant to
this Agreement shall be exempt from, or comply with, the requirements of
Section 409A of the Code, and this Agreement shall be interpreted, administered
and governed in accordance with such intent.  In particular, it is intended that
the Restricted Share Units and any Dividend Equivalents shall be exempt from
Section 409A of the Code, to the maximum extent possible, pursuant to the
“short-term deferral” exception thereto.

 

B-3

--------------------------------------------------------------------------------


 

13.                               Amendments.  Subject to the terms of the Plan,
the Committee may modify this Agreement upon written notice to the Grantee. Any
amendment to the Plan shall be deemed to be an amendment to this Agreement to
the extent that the amendment is applicable hereto.  Notwithstanding the
foregoing, no amendment of the Plan or this Agreement shall adversely affect in
a material way the rights of the Grantee under this Agreement without the
Grantee’s consent unless the Committee determines, in good faith, that such
amendment is required for the Agreement to either be exempt from the application
of, or comply with, the requirements of Section 409A of the Code, or as
otherwise may be provided in the Plan.

 

14.                               Severability.  In the event that one or more
of the provisions of this Agreement shall be invalidated for any reason by a
court of competent jurisdiction, any provision so invalidated shall be deemed to
be separable from the other provisions hereof, and the remaining provisions
hereof shall continue to be valid and fully enforceable.

 

15.                               Relation to Plan.  This Agreement is subject
to the terms and conditions of the Plan. This Agreement and the Plan contain the
entire agreement and understanding of the parties with respect to the subject
matter contained in this Agreement, and supersede all prior written or oral
communications, representations and negotiations in respect thereto. In the
event of any inconsistency between the provisions of this Agreement and the
Plan, the Plan shall govern.  The Committee acting pursuant to the Plan, as
constituted from time to time, shall, except as expressly provided otherwise
herein, have the right to determine any questions that arise in connection with
the grant of the Restricted Share Units.

 

16.                               Successors and Assigns.  Without limiting
Section 4, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the successors, administrators, heirs, legal representatives
and assigns of the Grantee, and the successors and assigns of the Company.

 

17.                               Governing Law.  The interpretation,
performance, and enforcement of this Agreement shall be governed by the laws of
the State of Delaware, without giving effect to the principles of conflict of
laws thereof.

 

18.                               Use of Grantee’s Information.  Information
about the Grantee and the Grantee’s participation in the Plan may be collected,
recorded and held, used and disclosed for any purpose related to the
administration of the Plan. The Grantee understands that such processing of this
information may need to be carried out by the Company and its Subsidiaries and
by third-party administrators whether such persons are located within the
Grantee’s country or elsewhere, including the United States of America. The
Grantee consents to the processing of information relating to the Grantee and
the Grantee’s participation in the Plan in any one or more of the ways referred
to above.

 

19.                               Electronic Delivery.  The Grantee hereby
consents and agrees to electronic delivery of any documents that the Company may
elect to deliver (including, but not limited to, prospectuses, prospectus
supplements, grant or award notifications and agreements, account statements,
annual and quarterly reports, and all other forms of communications) in
connection with this and any other award made or offered under the Plan. The
Grantee understands that, unless earlier revoked by the Grantee by giving
written notice to the VP of Human Resources of

 

B-4

--------------------------------------------------------------------------------


 

the Company, this consent shall be effective for the duration of the Agreement.
The Grantee also understands that he or she shall have the right at any time to
request that the Company deliver written copies of any and all materials
referred to above at no charge. The Grantee hereby consents to any and all
procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may elect to deliver, and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature. The Grantee consents and agrees that any such procedures and delivery
may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.

 

20.                               No Fractional Shares.   Fractional Shares or
units will be subject to rounding conventions adopted by the Company from time
to time; provided that in no event will the total shares issued exceed the total
units granted under this award.

 

[Signature Page Follows]

 

B-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Date of
Grant.

 

 

 

GLOBAL POWER EQUIPMENT GROUP INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Michael E. Rescoe

 

 

Title:   Chairman of the Compensation Committee of the Board of Directors

 

By executing this Agreement, you acknowledge that a copy of the Plan, Plan
Summary and Prospectus, and the Company’s most recent Annual Report and Proxy
Statement (the “Prospectus Information”) either have been received by you or are
available for viewing on the Company’s internet site at www.globalpower.com, and
you consent to receiving this Prospectus Information electronically, or, in the
alternative, agree to contact Keri Jolly at 214-574-2733, to request a paper
copy of the Prospectus Information at no charge.

 

 

GRANTEE

 

 

 

 

 

 

 

Name: Terence J. Cryan

 

B-6

--------------------------------------------------------------------------------


 

EXHIBIT C
GENERAL RELEASE

 

This General Release (this “Release”) is made and entered into as of this [·]
day of [·], 20[·], by and between Global Power Equipment Group Inc. (the
“Company”) and Terence J. Cryan (“Executive”).

 

1.                                      Employment Status. Executive’s
employment with the Company and its affiliates terminated effective as of [·],
20[·] (the “Separation Date”).

 

2.                                      Payments and Benefits.  Upon the
effectiveness of the terms set forth herein, the Company shall provide Executive
with the benefits set forth in Sections 5(a)(ii), (iii) and (iv) of the
Employment Agreement between Executive and the Company dated as of June [·],
2015 (the “Employment Agreement”), upon the terms, and subject to the
conditions, of the Employment Agreement.

 

3.                                      No Liability. This Release does not
constitute an admission by the Company or its affiliates or their respective
officers, directors, partners, agents, or employees, or by Executive, of any
unlawful acts or of any violation of federal, state or local laws.

 

4.                                      Release.  In consideration of the
payments and benefits set forth in Section 2 of this Release, Executive for
himself, his heirs, administrators, representatives, executors, successors and
assigns (collectively, “Releasors”) does hereby irrevocably and unconditionally
release, acquit and forever discharge the Company, its respective affiliates and
their respective successors and assigns (the “Company Group”) and each of its
officers, directors, partners, agents, and former and current employees,
including without limitation all persons acting by, through, under or in concert
with any of them (collectively, “Releasees”), and each of them, from any and all
claims, demands, actions, causes of action, costs, attorney fees, and all
liability whatsoever, whether known or unknown, fixed or contingent, which
Executive has, had, or may ever have against the Releasees relating to or
arising out of Executive’s employment or separation from employment with the
Company Group, from the beginning of time and up to and including the date
Executive executes this Release. This Release includes, without limitation:
(a) law or equity claims; (b) contract (express or implied) or tort claims;
(c) claims for wrongful discharge, retaliatory discharge, whistle blowing,
libel, slander, defamation, unpaid compensation, intentional infliction of
emotional distress, fraud, public policy contract or tort, and implied covenant
of good faith and fair dealing; (d) claims under or associated with any of the
Company Group’s incentive compensation plans or arrangements; (e) claims arising
under any federal, state, or local laws of any jurisdiction that prohibit age,
sex, race, national origin, color, disability, religion, veteran, military
status, sexual orientation, or any other form of discrimination, harassment, or
retaliation (including without limitation under the Age Discrimination in
Employment Act of 1967 as amended by the Older Workers Benefit Protection Act
(“ADEA”), Title VII of the Civil Rights Act of 1964 as amended by the Civil
Rights Act of 1991, the Equal Pay Act of 1963, and the Americans with
Disabilities Act of 1990, the Rehabilitation Act, the Family and Medical Leave
Act, the Sarbanes-Oxley Act, the Employee Polygraph Protection Act, the
Uniformed Services Employment and Reemployment Rights Act of 1994, the Genetic
Information Nondiscrimination Act of 2008 (“GINA”), the Fair Labor Standards Act
(“FLSA”), the Lilly Ledbetter Fair Pay Act or any other foreign, federal, state
or

 

C-1

--------------------------------------------------------------------------------


 

local law or judicial decision); (f) claims arising under the Employee
Retirement Income Security Act; and (g) any other statutory or common law claims
related to Executive’s employment with the Company Group or the separation of
Executive’s employment with the Company Group; provided, however, that nothing
herein shall release the Company Group from (i) any obligation under the
Employment Agreement; (ii) any obligation to provide benefit entitlements under
any Company benefit or welfare plan that were vested as of the Separation Date;
and (iii) from any rights or claims that relate to events or circumstances that
occur after the date that the Executive executes this Release.

 

In addition, nothing in this Release is intended to interfere with Executive’s
right to file a charge with the Equal Employment Opportunity Commission or any
state or local human rights commission in connection with any claim Executive
believes he may have against the Releasees.  However, by executing this Release,
Executive hereby waives the right to recover in any proceeding that Executive
may bring before the Equal Employment Opportunity Commission or any state human
rights commission or in any proceeding brought by the Equal Employment
Opportunity Commission or any state human rights commission on Executive’s
behalf.

 

5.                                      Bar.  Executive acknowledges and agrees
that if he should hereafter make any claim or demand or commence or threaten to
commence any action, claim or proceeding against the Releasees with respect to
any cause, matter or thing which is the subject of the release under Section 4
of this Release, this Release may be raised as a complete bar to any such
action, claim or proceeding, and the applicable Releasee may recover from
Executive all costs incurred in connection with such action, claim or
proceeding, including attorneys’ fees, along with the benefits set forth in
Section 2 of the Release.

 

6.                                      Governing Law.  This Release shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to conflicts of laws principles.

 

7.                                      Acknowledgment. Executive has read this
Release, understands it, and voluntarily accepts its terms, and Executive
acknowledges that he has been advised by the Company to seek the advice of legal
counsel (at Executive’s cost) before entering into this Release. Executive
acknowledges that he was given a period of 21 calendar days within which to
consider and execute this Release, and to the extent that he executes this
Release before the expiration of the 21-day period, he does so knowingly and
voluntarily and only after consulting his attorney. Executive acknowledges and
agrees that the promises made by the Company Group hereunder represent
substantial value over and above that to which Executive would otherwise be
entitled.  Executive acknowledges and reconfirms the promises in Sections 8, 9,
10, 11 and 12 of the Employment Agreement.

 

8.                                      Revocation. Executive has a period of 7
calendar days following the execution of this Release during which Executive may
revoke this Release by delivering written notice to the Company pursuant to
Section 14 of the Employment Agreement, and this Release shall not become
effective or enforceable until such revocation period has expired. Executive
understands that if he revokes this Release, it will be null and void in its
entirety, and he will not be entitled to any payments or benefits provided in
this Release, including without limitation under Section 2 of the Release.

 

C-2

--------------------------------------------------------------------------------


 

9.                                      Miscellaneous. This Release is the
complete understanding between Executive and the Company Group in respect of the
subject matter of this Release and supersedes all prior agreements relating to
Executive’s employment with the Company Group, except as specifically excluded
by this Release. Executive has not relied upon any representations, promises or
agreements of any kind except those set forth herein in signing this Release. In
the event that any provision of this Release should be held to be invalid or
unenforceable, each and all of the other provisions of this Release shall remain
in full force and effect. If any provision of this Release is found to be
invalid or unenforceable, such provision shall be modified as necessary to
permit this Release to be upheld and enforced to the maximum extent permitted by
law. Executive agrees to execute such other documents and take such further
actions as reasonably may be required by the Company Group to carry out the
provisions of this Release.

 

10.                               Counterparts. This Release may be executed by
the parties hereto in counterparts, which taken together shall be deemed one
original.

 

GLOBAL POWER EQUIPMENT

 

EXECUTIVE

GROUP INC.

 

 

 

 

[Form of release – Do not sign]

 

 

 

 

 

 

By:

 

Terence J. Cryan

Its:

 

 

 

C-3

--------------------------------------------------------------------------------